WALKER, J.
Neither party has briefed this case. It was tried before the court without a jury, and the findings of fact made by the trial judge fully sustain all the allegations in plaintiff’s petition. No attack is made on these findings, nor is any error assigned, other than (1) that the judgment of the court is contrary to and not supported by the evidence, and (2) that the court erred in giving judgment for plaintiff as against the defendant, for the reason that the evidence is insufficient to show that the plaintiff complied with the contract sued upon. These assignments without a brief, are not sufficient to require us'to further inquire into this appeal.
This case is therefore in all respects affirmed.